Citation Nr: 1111631	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-47 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for basal cell carcinoma of the chest, to include as secondary to ionizing radiation.

2.  Entitlement to service connection for prostate cancer, to include as secondary to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to May 1946.

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied entitlement to service connection for basal cell carcinoma of the chest and prostate cancer.  Jurisdiction over the Veteran's claim was later transferred to the RO in Huntington, West Virginia.

In March 2011, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his November 2009 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge at the RO (Travel Board hearing).  Such a hearing was scheduled on November 15, 2010, and he was notified of the hearing by a letter dated in October 2010.  The Veteran failed to appear for the scheduled hearing.

In a February 2011 statement, the Veteran's representative asserted that the Veteran had requested a videoconference hearing and not a Travel Board hearing and that a remand was necessary to schedule the requested hearing.

The Board finds good cause for the prior failure to appear, and grants the motion to reschedule the hearing.  38 C.F.R. § 20.702(c) (2010).  Accordingly, this case must be remanded to afford the Veteran the requested hearing.  38 C.F.R. § 20.700 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing before a Veterans Law Judge by videoconference at the RO.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

